Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Shabnam Shafiee on 03/05/21.

The application has been amended as follows:

Claims 2-3, 14-15, 18-19 and 21-23 has been canceled.   

1.	(Currently Amended) A method of blood pressure monitoring, comprising:
receiving at least one of a photoplethysmogram “PPG” measurement or an electrocardiography “EKG” measurement associated with a user from at least one sensor;
determining at least one of an EKG RS wave segment characteristic based on the EKG measurement or a PPG area ratio value based on the PPG measurement;
, based on at least one of the EKG RS wave segment characteristic or the PPG area ratio value, at least two of a first blood pressure indication using a first regression representation 
wherein the first regression representation is trained using a first subset of a training dataset that comprises sensor data related to the at least one sensor;
wherein the second regression representation is trained using a second subset of the training dataset;
wherein the third regression representation is trained using a third subset of the training dataset;
wherein the training dataset is split into the first subset, the second subset, and the third subset based on a first blood pressure threshold, a second blood pressure threshold, and a third blood pressure threshold, respectively 
wherein each of the first regression representation, the second regression representation, and the third regression representation determines a corresponding blood pressure indication associated with a distinct blood pressure class that indicates a range of blood pressure values;
performing a blood pressure selection procedure using at least one of the first blood pressure indication, the second blood pressure indication, or the third blood pressure indication to determine an estimated blood pressure indication based on one or more classification characteristics; and
transmitting the estimated blood pressure indication to an output device.

4.	(Currently Amended) The method of claim [[2]] 1, further comprising: 
determining at least one of:

an EKG QR width characteristic and an EKG RS width characteristic based on the EKG measurement; or
a normalized maximum gradient value of the PPG measurement; 

wherein the one or more classification characteristics correspond to at least one of the average heartrate for the defined time duration, the EKG QR width characteristic and the EKG RS width characteristic, the normalized maximum gradient value, or the PPG area ratio value.

9.	(Currently Amended) The method of claim 1, wherein the at least one sensor includes an EKG sensor.

10.	(Currently Amended) The method of claim 1, wherein the at least one sensor includes a PPG sensor.

13.	(Currently Amended) An electronic device, comprising:
a memory to store data and instructions;
at least one sensor to obtain at least one of a photoplethysmogram “PPG” measurement or an electrocardiography “EKG” measurement associated with a user; and
a processor in communication with the memory and the at least one sensor, wherein the processor is configured to:
receive at least one of the PPG measurement or the EKG measurement from the at least one sensor;
determine at least one of an EKG RS wave segment characteristic based on the EKG measurement or a PPG area ratio value based on the PPG measurement;
, based on at least one of the EKG RS wave segment characteristic or the PPG area ratio value, at least two of a first blood pressure indication using a first regression representation 
wherein the first regression representation is trained using a first subset of a training dataset that comprises sensor data related to the at least one sensor;
wherein the second regression representation is trained using a second subset of the training dataset;
wherein the third regression representation is trained using a third subset of the training dataset;
wherein the training dataset is split into the first subset, the second subset, and the third subset based on a first blood pressure threshold, a second blood pressure threshold, and a third blood pressure threshold, respectively 
wherein each of the first regression representation, the second regression representation, and the third regression representation determines a corresponding blood pressure indication associated with a distinct blood pressure class that indicates a range of blood pressure values;
perform a blood pressure selection procedure using at least one of the first blood pressure indication, the second blood pressure indication, or the third blood pressure indication to determine an estimated blood pressure indication based on one or more classification characteristics; and
transmit the estimated blood pressure indication to an output device.

16.	(Currently Amended) The electronic device of claim [[14]] 13, 

an average heartrate for a defined time duration based on one or both of the PPG measurement or the EKG measurement;
an EKG QR width characteristic and an EKG RS width characteristic based on the EKG measurement; or
a normalized maximum gradient value of the PPG measurement; 

wherein the one or more classification characteristics correspond to at least one of the average heartrate for the defined time duration, the EKG QR width characteristic and the EKG RS width characteristic, the normalized maximum gradient value, or the PPG area ratio value.

17.	(Currently Amended) A non-transitory computer-readable medium storing instructions executable by an electronic device, comprising at least one instruction for causing the electronic device to:
receive at least one of a photoplethysmogram “PPG” measurement or an electrocardiography “EKG” measurement associated with a user from at least one sensor;
determine at least one of an EKG RS wave segment characteristic based on the EKG measurement or a PPG area ratio value based on the PPG measurement;
determine, based on at least one of the EKG RS wave segment characteristic or the PPG area ratio value, at least two of a first blood pressure indication using a first regression representation 
wherein the first regression representation is trained using a first subset of a training dataset that comprises sensor data related to the at least one sensor;
wherein the second regression representation is trained using a second subset of the training dataset;

wherein the training dataset is split into the first subset, the second subset, and the third subset based on a first blood pressure threshold, a second blood pressure threshold, and a third blood pressure threshold, respectively 
wherein each of the first regression representation, the second regression representation, and the third regression representation determines a corresponding blood pressure indication associated with a distinct blood pressure class that indicates a range of blood pressure values;
perform a blood pressure selection procedure using at least one of the first blood pressure indication, the second blood pressure indication, or the third blood pressure indication to determine an estimated blood pressure indication based on one or more classification characteristics; and
transmit the estimated blood pressure indication to an output device.

20.	(Currently Amended) The non-transitory computer-readable medium of claim 17, wherein the at least one instruction further cause the electronic device to: 
determine at least one of:
an average heartrate for a defined time duration based on one or both of the PPG measurement or the EKG measurement;
an EKG QR width characteristic and an EKG RS width characteristic based on the EKG measurement; or
a normalized maximum gradient value of the PPG measurement; 

wherein the one or more classification characteristics correspond to at least one of the average heartrate for the defined time duration, the EKG QR width characteristic 

24.	(New) The electronic device of claim 13, wherein, in order to perform the blood pressure selection procedure, the processor is further configured to average the first blood pressure indication, the second blood pressure indication, and the third blood pressure indication to form an average blood pressure indication.

25.	(New) The electronic device of claim 13, wherein the at least one sensor includes an EKG sensor.

26.	(New) The electronic device of claim 13, wherein the at least one sensor includes a PPG sensor.

27.	(New) The electronic device of claim 13, wherein the electronic device comprises a wearable electronic device.

28.	(New) The electronic device of claim 13, wherein the output device corresponds to a display.

29.	(New) The non-transitory computer-readable medium of claim 17, wherein, in order to perform the blood pressure selection procedure, the at least one instruction further causes the electronic device to average the first blood pressure indication, the second blood pressure indication, and the third blood pressure indication to form an average blood pressure indication.

30.	(New) The non-transitory computer-readable medium of claim 17, wherein the at least one sensor includes an EKG sensor.

31.	(New) The non-transitory computer-readable medium of claim 17, wherein the at least one sensor includes a PPG sensor.

32.	(New) The non-transitory computer-readable medium of claim 17, wherein the electronic device comprises a wearable electronic device, wherein the output device corresponds to a display.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: amendment to the claims overcome the rejection. 
Any comments considered necessary by applicant must be submitted no later
than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled “Comments on
Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN NGOC NGUYEN whose telephone number is (571)270-7031.  The examiner can normally be reached on Monday-Thursday 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HIEN N NGUYEN/
Primary Examiner
Art Unit 3793